Name: Commission Implementing Regulation (EU) 2018/1301 of 27 September 2018 amending Implementing Regulation (EU) 2018/659 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  organisation of transport;  agricultural policy;  cooperation policy;  agricultural activity;  means of agricultural production;  trade policy
 Date Published: nan

 28.9.2018 EN Official Journal of the European Union L 244/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1301 of 27 September 2018 amending Implementing Regulation (EU) 2018/659 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 3(2) and Article 9(1)(c) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (3), and in particular Article 2(i), Article 12(1), (4) and (5), Article 13(2), Articles 15, 16, 17 and 19 thereof, Whereas: (1) Directive 2009/156/EC lays down the animal health requirements governing imports into the Union of equidae. It provides that only equidae that come from a third country or part of a third country on a list of third countries drawn up in accordance with that Directive, and accompanied by a health certificate corresponding to a model also drawn up in accordance with that Directive, may be imported into the Union. The health certificate should attest that the equidae comply with the health conditions set out in accordance with that Directive. (2) Commission Decisions 92/260/EEC (4), 93/195/EEC (5), 93/196/EEC (6), 93/197/EEC (7), 94/699/EC (8), 95/329/EC, 2003/13/EC (9), 2004/177/EC (10), 2004/211/EC, 2010/57/EU (11) and 2010/471/EU (12) lay down the list of third countries, the relevant animal health conditions and the veterinary certification for the introduction into the Union of equidae and of semen, ova and embryos of equidae. Commission Implementing Regulation (EU) 2018/659 (13) will repeal and replace those Decisions as from 1 October 2018. (3) After the adoption of Implementing Regulation (EU) 2018/659, certain of the Commission Decisions relating to the list of third countries and the animal health conditions and veterinary certification for importation of live equidae have been amended. (4) In particular, Commission Implementing Decision (EU) 2017/1851 (14) amended Decisions 92/260/EEC and 2004/211/EC, Commission Implementing Decision (EU) 2018/218 (15) amended Decisions 92/260/EEC, 93/195/EEC and 2004/211/EC, Commission Implementing Decision (EU) 2018/518 (16) amended Decisions 93/195/EEC and 2004/211/EC and Commission Implementing Decision (EU) 2018/1143 (17) amended Decisions 92/260/EEC and 93/197/EEC. Those amendments should now be incorporated in Implementing Regulation (EU) 2018/659. (5) Bosnia and Herzegovina has requested to be included in the list of third countries and parts of the territory of third countries from which the entry into the Union of equidae is authorised.. Bosnia and Herzegovina has a satisfactory record of disease reporting to the World Organisation for Animal Health (OIE). The diseases listed in Annex I to Directive 2009/156/EC are notifiable and the last cases of dourine and glanders in Bosnia and Herzegovina were reported in 1952 and 1959 respectively. Bosnia and Herzegovina is recognised by the OIE as free of African horse sickness. Pending a Commission audit, the temporary admission, the re-entry after temporary export and the import of registered horses from Bosnia and Herzegovina should be authorised. (6) Kuwait has presented documentation on the approval of a semen collection centre in accordance with the provisions of Article 17(2)(b)(ii) of Directive 92/65/EEC. Following evaluation of the documents, the entry into the Union of semen of animals of the equine species from Kuwait should be authorised. (7) Turkey has provided information documenting that the Provinces of Ankara, Edirne, Istanbul, Izmir, Kirklareli and Tekirdag have remained free of glanders for more than six months since the outbreak on BÃ ¼yÃ ¼kada Island, Province of Istanbul, had been notified on 15 December 2017. That country has furthermore implemented measures to reduce the risk of introduction of glanders into those Provinces. As a consequence, temporary admission of registered horses, re-entry of registered horses after temporary export and imports of registered horses as well as transit of equidae from the Provinces of Ankara, Edirne, Istanbul, Izmir, Kirklareli and Tekirdag should be authorised. (8) Certain third countries from which entry into the Union of equidae is authorised requested clarification on the statements on glanders and dourine in certain of the relevant health certificates. Following evaluation of their request it appears justified to adjust the wording of those statements. (9) Annexes I, II and III to Implementing Regulation (EU) 2018/659 should therefore be amended accordingly. (10) In order to allow stakeholders to make their arrangements before Implementing Regulation (EU) 2018/659 will apply, it is necessary to provide that this amending Regulation enters into force on the day after the date of its publication. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2018/659 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation. (2) Annex II is amended in accordance with Annex II to this Regulation. (3) Annex III is amended in accordance with Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 192, 23.7.2010, p. 1. (4) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (5) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (6) Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (OJ L 86, 6.4.1993, p. 7). (7) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (8) Commission Decision 94/699/EC of 19 October 1994 providing for less frequent identity and physical checks on the temporary admission of certain equidae from Sweden, Norway and Finland and repealing Decision 93/321/EEC (OJ L 280, 29.10.1994, p. 88). (9) Commission Decision 2003/13/EC of 10 January 2003 on the temporary admission of horses participating in the pre-Olympic test event in Greece in 2003 (OJ L 7, 11.1.2003, p. 86). (10) Commission Decision 2004/177/EC of 20 February 2004 on the temporary introduction of registered horses participating in the Olympic Games or the Paralympic Games in Greece in 2004 (OJ L 55, 24.2.2004, p. 64). (11) Commission Decision 2010/57/EU of 3 February 2010 laying down health guarantees for the transit of equidae being transported through the territories listed in Annex I to Council Directive 97/78/EC (OJ L 32, 4.2.2010, p. 9). (12) Commission Decision 2010/471/EU of 26 August 2010 on imports into the Union of semen, ova and embryos of animals of the equine species as regards lists of semen collection and storage centres and embryo collection and production teams and certification requirements (OJ L 228, 31.8.2010, p. 52). (13) Commission Implementing Regulation (EU) 2018/659 of 12 April 2018 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (OJ L 110, 30.4.2018, p. 1). (14) Commission Implementing Decision (EU) 2017/1851 of 11 October 2017 amending Annex II(E) to Decision 92/260/EEC as regards the requirements for African horse sickness of registered horses temporarily admitted from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey, and amending Annex I to Decision 2004/211/EC as regards the entry for the United Arab Emirates in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 264, 13.10.2017, p. 20). (15) Commission Implementing Decision (EU) 2018/218 of 13 February 2018 amending Annex II to Decision 92/260/EEC as regards temporary admission of registered horses from certain parts of China, amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to China, Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China, Mexico and Turkey in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 42, 15.2.2018, p. 54). (16) Commission Implementing Decision (EU) 2018/518 of 26 March 2018 laying down the animal health and veterinary certification conditions for the re-entry of registered horses for competition after temporary export to Indonesia, amending Annex I to Decision 93/195/EEC as regards the entry for Indonesia and amending Annex I to Decision 2004/211/EC as regards the entry for Indonesia in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 84, 28.3.2018, p. 27). (17) Commission Implementing Decision (EU) 2018/1143 of 10 August 2018 amending Decisions 92/260/EEC and 93/197/EEC as regards the testing for equine viral arteritis (OJ L 207, 16.8.2018, p. 58). ANNEX I In Annex I to Implementing Regulation (EU) 2018/659, the list of third countries and parts of the territory of third countries for the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae is replaced by the following: List of third countries (1) and parts of the territory of third countries (2) for the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae ISO-Code Third country Code of the part of the territory of the third country Description of the part of the territory of the third country SG TA Re-En Imports Imports Transit Specific conditions RH RH RH ES RE + EBP SEMEN O/E Equidae RH RE EBP 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 AE United Arab Emirates AE-0 Whole country E X X X   X   X X AR Argentina AR-0 Whole country D X X X X X X X X X X AU Australia AU-0 Whole country A X X X X X X X X X X BA Bosnia and Herzegovina BA-0 Whole country B X X X       X BB Barbados BB-0 Whole country D X X X   X    X BH Bahrain BH-0 Whole country E X X X       X BM Bermuda BM-0 Whole country D X X X   X    X BO Bolivia BO-0 Whole country D X X X   X    X BR Brazil BR-0 Whole country            BR-1 The states of: Rio Grande do Sul, Santa Catarina, Mato Grosso do Sul, Distrito Federal and Rio de Janeiro D X X X   X    X BY Belarus BY-0 Whole country B X X X X X     X CA Canada CA-0 Whole country C X X X X X X X X X X CH Switzerland (1) CH-0 Whole country A X X X X X X X X X X CL Chile CL-0 Whole country D X X X X X     X CN China CN-0 Whole country            CN-1 The equine disease-free zone in Conghua City, Guangzhou Municipality, Guangdong Province including the Biosecurity Highway Passage from and to the airport in Guangzhou and Hong Kong (see BOX 1 for details) G X X X       X CN-2 The venue for the Global Champions Tour at the Expo 2010 No 15 Parking Lot and the passage to the Shanghai Pudong International Airport in the northern part of the Pudong New area and the Eastern part of the Minhang District of the Metropolitan area of Shanghai (see BOX 1 for details) G  X         Only if certified in accordance with Chapter 1 of Section B of Part 2 of Annex II CR Costa Rica CR-0 Whole country            CR-1 Metropolitan area of San JosÃ © D  X         CU Cuba CU-0 Whole country D X X X       X DZ Algeria DZ-0 Whole country E X X X X X     X EG Egypt EG-0 Whole country            EG-1 The Equine Disease Free Zone established at the Egyptian Armed Forces Veterinary Hospital at El Nasr road, across Al Ahly Club, Cairo, and the highway passage to Cairo International Airport (see BOX 2 for details) E X  X       X FK Falkland Islands FK-0 Whole country A X X X  X     X GL Greenland GL-0 Whole country A X X X X X     X HK Hong Kong HK-0 Whole country G X X X       X IL Israel (3) IL-0 Whole country E X X X X X X X   X IS Iceland (5) IS-0 Whole country A X X X X X X X X  X JM Jamaica JM-0 Whole country D X X X       X JO Jordan JO-0 Whole country E X X X       X JP Japan JP-0 Whole country G X X X       X KG Kyrgyzstan KG-0 Whole country            KG-1 Region of Issyk-Kul B   X       X KR Korea Republic KR-0 Whole country G X X X       X KW Kuwait KW-0 Whole country E X X X   X    X LB Lebanon LB-0 Whole country E X X X       X MA Morocco MA-0 Whole country E X X X X X X X X  X ME Montenegro ME-0 Whole country B X X X X X     X MK fYROM (4) MK-0 Whole country B X X X X X     X MO Macao MO-0 Whole country G X X X       X MY Malaysia MY-0 Whole country            MY-1 Peninsula G X X X      X MU Mauritius MU-0 Whole country E   X       X MX Mexico MX-0 Whole country C           MX-1 Metropolitan area of Mexico-City C  X         Only if certified in accordance with Chapter 1 of Section B of Part 2 of Annex II NO Norway (5) NO-1 Whole country A X X X X X X X X X X NZ New Zealand NZ-0 Whole country A X X X X X     X OM Oman OM-0 Whole country E X X X      X PE Peru PE-0 Whole country            PE-1 Region of Lima D X X X      X PM St Pierre & Miquelon PM-0 Whole country A   X  X     X PY Paraguay PY-0 Whole country D X X X X X     X QA Qatar QA-0 Whole country E X X X       X RS Serbia (6) RS-0 Whole country B X X X X X X RU Russia RU-0 Whole country            RU-1 Provinces of Kaliningrad, Arkhangelsk, Vologda, Murmansk, Leningrad, Novgorod, Pskov, Briansk, Vladimir, Ivanovo, Tver, Kaluga, Kostroma, Moskva, Orjol, Riasan, Smolensk, Tula, Jaroslavl, Nijninovgorod, Kirov, Belgorod, Voronesh, Kursk, Lipezk, Tambov, Astrahan, Volgograd, Penza, Saratov, Uljanovsk, Rostov, Orenburg, Perm and Kurgan B X X X X X     X RU-2 Regions of Stavropol and Krasnodar B X X X X X     X RU-3 Republics of Karelia, Marij-El, Mordovia, Chuvachia, Kalmykia, Tatarstan, Dagestan, Kabardino-Balkaria, Severnaya Osetia, Ingushetia and Karachaevo-Cherkesia B X X X X X     X SA Saudi Arabia SA-0 Whole country            SA-1 Whole country, except SA-2 E X X X   X    X SA-2 Protection and surveillance zones in the provinces of Jizan, Asir and Najran as described in BOX 3            SG Singapore SG-0 Whole country G X X X       X TH Thailand TH-0 Whole country G X X X       X TN Tunisia TN-0 Whole country E X X X X X     X TR Turkey TR-0 Whole country            TR-1 Provinces of Ankara, Edirne, Istanbul, Izmir, Kirklareli and Tekirdag E X X X   X    X UA Ukraine UA-0 Whole country B X X X X X X X X  X US United States of America US-0 Whole country C X X X X X X X X X X UY Uruguay UY-0 Whole country D X X X X X X X X  X ZA South Africa ZA-0 Whole country            ZA-1 Metropolitan area of Cape-Town (see BOX 4 for details) F           Commission Decision 2008/698/EC (1) Without prejudice to specific certification requirements provided for in Decision 2002/309/EC, Euratom of the Council, and of the Commission. (2) Where official regionalisation applies in accordance with Article 13(2)(a) of Directive 2009/156/EC. (3) Hereinafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (4) The former Yugoslav Republic of Macedonia - the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Without prejudice to specific certification requirements provided for in Article 17 of the Agreement on the European Economic Area (OJ L 1, 3.1.1994, p. 3). (6) Excluding Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. ANNEX II In Annex II to Implementing Regulation (EU) 2018/659, Parts 1, 2 and 3 are replaced by the following: PART 1 Temporary admission and transit Section A Model health certificate and model declaration for the temporary admission of registered horses into the Union for a period of less than 90 days Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Equus caballus Identification system Identification number Age Sex Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number Part II: Certification II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28.:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.5. of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory ofa country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animal does not come from a holding and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (4) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (3) and/or [in the case of a stallion, until the animal is castrated;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] (4) [II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation (3) either [II.2.1. During a period of at least 40 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in the country or part of the territory of the country of dispatch which is assigned to Sanitary Group A, B, C, D, E or G, and Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) either [in a Member State of the Union;]] (3) and/or [in a country or part of the territory of a country with Code: (2) that is authorised for temporary admission into the Union of registered horses, and from which it was imported into the country or part of the territory of the country of dispatch under conditions at least as strict as those required in accordance with the Union legislation for the temporary admission of registered horses from this country or part of the territory of the country directly to the Union, and which is: (3) either [assigned to the same Sanitary Group (2) as the country or part of the territory of the country of dispatch;]]] (3) and/or [assigned to Sanitary Group A, B or C;]]] (3) and/or [China (5) (6), Hong Kong, Japan, Korea, Macao, Malaysia (Peninsula), Singapore, Thailand or the United Arab Emirates;]]] (3) (7) or [II.2.1. During a period of at least 60 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in the country or part of the territory of the country of dispatch which is assigned to Sanitary Group F, or was imported during the 60 days prior to the date of dispatch from a Member State of the Union before entering the vector protected or vector proof quarantine station in accordance with point II.2.2.;] (3) (7) either [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and (3) either [has been kept in isolation in the country or part of the territory of the country of dispatch protected from vector insects for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance with point II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G;]] (3) or [has been kept in designated premises under official veterinary supervision for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance with point II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch;]] (3) (7) or [II.2.2. the animal is dispatched from a country or part of the territory of country which is assigned to Sanitary Group F and was kept: (3) either [in the approved vector-protected quarantine station of (insert name ofquarantine station) during at least the last 40 days prior to the date of dispatchfrom (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for the temporary admission or imports into the Union.]] (3) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out: (3) either [more than 12 months prior to the date of dispatch;]] (3) or [more than 60 days and less than 12 months prior to the date of admission into the part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (3) (7) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of 60 days prior to the date of dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (7) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than 60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (3) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into of the vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day on samplestaken on two occasions with an interval of 21 days on (insert date)and on (insert date), the second of which was taken during a period of 10 days prior to the date of dispatch, without an increase in antibody titre, and a RT-PCR (reverse transcription-polymerasechain reaction) test for the detection of Venezuelan equine encephalomyelitis virus genome, carried out with negative result on a sample taken within 48 hours prior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the animal and disinsectization of the stable and the means in which it is transported;]] (3) [II.3.3. the animal is an uncastrated male equine animal older than 180 days, and (3) either [is dispatched from a country in which equine viral arteritis (EVA) is a compulsorily notifiable disease and has not been officially reported during the period of 6 months prior to the date of dispatch;]] Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) or [was tested on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]] (3) or [was tested on an aliquot of its entire semen taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA with negative result;]] (3) or [was vaccinated against EVA on (insert date) under official veterinary supervision, and re-vaccinated at regular intervals according to the manufacturers instructions, with a vaccine approved by the competent authority, and the initial vaccination was carried out: (3) either [before 1 October 2018, on the day a blood sample was taken that was subsequently tested in a virus neutralisation test for EVA with negative result at a serum dilution of 1in 4;]]] (3) or [before 1 October 2018, during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken which was tested during that isolation period in a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]]] (3) or [at the age of 180 to 270 days, during a period of isolation under official veterinary supervision, during which the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 10 days apart;]]] (3) or [after the animal was subjected to a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4, carried out on a blood sample taken not earlier than 7 days after commencing a period of uninterrupted isolation which lasted until 21 days following vaccination;]]] (3) or [at the age of 180 to 250 days, after the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 14 days apart;]]] (3) or [was subjected to a virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA carried out with negative result on an aliquot of its entire semen collected after the date a blood sample of that animal taken on (insert date), within a period of 6 months prior to the date of dispatch, was tested in a virus neutralisation test for EVA with positive result at a serum dilution of at least 1 in 4;]] (3) or [has previously tested positive for antibodies against the equine arteritis virus or has been vaccinated against EVA, and a) within a period of 6 months prior to the date of dispatch, was test mated, on two consecutive days, to at least two mares which were kept in isolation during the 7 days prior to and until at least 28 days after test mating and which were subjected to two serological tests for EVA with negative results at a serum dilution of 1 in 4 on blood samples collected at the time of test mating and at least 28 days after the test mating, and b) was subjected to a virus neutralisation test for EVA carried out on a blood sample taken within 21 days prior to the date of dispatch on (insert date), (3) either [with positive result at a serum dilution of at least 1 in 4;]] (3) or [with negative result at a serum dilution of 1 in 4;]] (3) or [any requirements for testing for EVA or vaccination against EVA have been waived by Union legislation (insert reference to the applicable Union legal act) on the ground that the animal is temporarily admitted into the Union for participation in the equestrian event specified in that legal act and that the animal is kept separated from other equidae not participating in such event and that any breeding activity, including the collection of semen, is prohibited during the temporary residence in the Union;]] Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) (7) either [II.3.4. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth, and did not come into contact with equidae which have entered Iceland from other countries;] (3) or [II.3.4. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within (3) either [a period of 90 days prior to the date of dispatch from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C or G;]] (3) or [a period of 30 days prior to the date of dispatch from a country or part of the territory of a country which is assigned to Sanitary Group D, E or F;]] (3) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B or E, or from Brazil, China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch;] (3) [II.3.6. the animal is an uncastrated male or a female equine animal older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D, E or F, or from China or Thailand, or from a country in which dourine was reported during a period of 2 years prior to the date of dispatch, and was subjected to a complement fixation test for dourine carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch, and has not been used for breeding during the period of at least 30 days prior to and after the date the sample was taken;] (3) (7) [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] (3) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector-protected quarantine and during this period was subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory on the same day (3) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative results;]]] (3) or [on samples of blood taken on two occasions with an interval of at least21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]]] (3) [II.3.8. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during a period of at least 2 years prior to the date of dispatch and the animal: (3) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of 21 days prior to the date of dispatch;]] Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) or [was kept in a vector-protected quarantine during a period of at least 21 days prior to the date of dispatch and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (3) either [to a haemagglutination inhibition or virus neutralisation test for Japanese encephalitis carried out by the same laboratory on the same day onsamples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between thetwo samples, and remained protected from vector insects until dispatch;]]] (3) or [to a Ig-M capture ELISA test for the detection of antibodies against Japanese encephalitis virus with negative result, carried out on a blood sampletaken not earlier than 7 days after the date the isolation commencedon (insert date), and remained protected from vector insects until dispatch;]]] (3) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] (3) (7) either [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E, and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken on two occasions with an interval of between 21 and 30 days,on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch: (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] (3) or [on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of2 years prior to the date of dispatch.]] (3) (7) or [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F, and (3) either [was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same dayon blood samples taken on two occasions with an interval of between 21 and 30 days,on (insert date) and on (insert date), the first sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] (3) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than 28 days after the date of introduction into the vector-protected quarantine and within a period of10 days prior to the date of dispatch.]] (3) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-proof quarantine and not more than 72 hours before dispatch.]] II.4. Attestation of the transport conditions (3) (7) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and arrangements have been made to transport it directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae not complying with at least the same health requirements as described in this health certificate.] (3) (7) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and arrangements have been made to transport it directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union (3) either [to the airport under vector-protected conditions and arrangements have been made for the aircraft to be cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] (3) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animal described in Box I.28. was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country of dispatch as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder etc.) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The temporary admission of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for temporary admission into the Union from the respective country or part of the territory of the country referred to in point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (5) Part of the territory of country authorised for temporary admission as appearing in columns 3 and 6 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (6) Only authorised if country of dispatch is assigned to Sanitary Group G. (7) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; Text of image COUNTRY Temporary admission  Registered horse II.a. Certificate reference number II.b. Local reference number (c) accompany the registered horse in the original throughout its temporary admission in the Union; (d) be signed and stamped in a colour different to the colour of the printing; (e) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the temporary admission of a registered horse Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [has remained in (insert name of country or part of the territory of a country of dispatch) during a period of at least 40 days prior to the date of dispatch;] (2) or [entered (insert name of country or part of the territory of a country of dispatch) during the required residence period of at least 40 days prior to the date of dispatch: (a) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch) (b) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch) (c) on (insert date) from (insert name of country from where horse entered country or part of the territory of country of dispatch);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  during its residence inside the Union for a period of less than 90 days the horse will be accommodated on the following premises: (a) from (date) to (date) in (place of holding) in (Member State) (b) from (date) to (date) in (place of holding) in (Member State) (c) from (date) to (date) in (place of holding) in (Member State) (d) from (date) to (date) in (place of holding) in (Member State);  I am aware that in the event that the horse moves from one Member State of the Union to another Member State, as outlined in this declaration, it must be accompanied by a health certificate issued by an official veterinarian of the Member State of dispatch and that this movement must be notified to the Member State of destination;  the horse is scheduled to leave the Union on (date) at the border post of (insert name and place of border post of exit); Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificate and model declaration for the transit of live equidae through the Union from one third country or part of the territory of a third country to another third country or another part of the territory of the same third country Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. Person responsible for the load in EU Name Address Postcode Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animals I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animals certified for: Registered equidae breeding and production slaughter I.26. For transit through EU to third country X Third country ISO code I.27. I.28. Identification of the animals Species(Scientific name) Identification system Identification number Age Sex Text of image COUNTRY Transit  Equidae Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the equine animal described in Box I.28.:  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.5. of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of acountry), a country or part of the territory of a country, which on the date of issuing this certificate hasthe Code: (2), is assigned to Sanitary Group (2), and is authorised for temporary admission of registered horses or imports of registered horses, registered equidae and equidae for breeding and production; II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (4) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (3) and/or [in the case of a stallion, until the animal is castrated;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] (4) [II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive result to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation (3) either [II.2.1. During a period of at least 40 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country of dispatch which is assigned to Sanitary Group A, B, C, D, E or G and Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (3) either [in a Member State of the Union;]] (3) and/or [in a country or part of the territory of country with Code: (2) that is authorised for temporary admission into the Union of registered horses, and from which it was imported into the country or part of the territory of the country of dispatch under conditions at least as strict as those required in accordance with the Union legislation for the temporary admission of registered horses from this country or part of the territory of the country directly to the Union, and which is: (3) either [assigned to the same Sanitary Group (2) as the country or part of the territory of the country of dispatch;]]] (3) and/or [assigned to Sanitary Group A, B or C;]]] (3) and/or [assigned to Sanitary Group D, E or G and the animal is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;]]] (3) (5) or [II.2.1. During a period of at least 60 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country of dispatch which is assigned to Sanitary Group F, or was imported during the 60 days prior to the date of dispatch from a Member State of the Union before entering the vector-protected or vector proof quarantine station in accordance with point II.2.2.;] (3) (5) either [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and (3) either [has been kept in isolation in the country or part of the territory of the country of dispatch protected from vector insects for a period of at least 40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance withpoint II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G;]] (3) or [has been kept in designated premises under official veterinary supervision for a period of at least40 days prior to the date of dispatch, or since entry into the country or part of the territory of the country of dispatch, if it was imported in accordance with point II.2.1 from a Member State of the Union or a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch;]] (3) (5) or [II.2.2. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was kept (3) either [in the approved vector-protected quarantine station of (insert name of quarantine station) during the 40 days prior to the date of dispatch from (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export to the Union under conditions at least as strict as required for the temporary admission or imports into the Union.]] (3) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (3) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out (3) either [more than 12 months prior to the date of dispatch;]] (3) or [more than 60 days and less than 12 months prior to the date of admission into the part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (3) (5) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of 60 days prior to the date of dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (5) or [a part of the territory of a country which is assigned to Sanitary Group C or D which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (3) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day on samples taken on two occasions with an interval of 21 days on (insert date) and on (insert date), the second of which was taken during a period of 10 days prior to the date of dispatch, without an increase in the antibody titre, and a RT-PCR (reverse transcription-polymerase chain reaction) test for the detection of Venezuelan equine encephalomyelitis virus genome, carried out with negative result on a sampletaken within 48 hours prior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the horse and disinsectization of the stable and the means in which it is transported;]] (3) (5) either [II.3.3. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (3) or [II.3.3. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within (3) either [a period of 90 days prior to the date of dispatch;]] (3) or [a period of 30 days prior to the date of dispatch from a country or part of the territory of a country which is assigned to Sanitary Group D, E or F;]] (3) [II.3.4. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B or E, or from Brazil, China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period 30 days prior to the date of dispatch;] (3) (5) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] (3) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector-protected quarantine and during this period was subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory on the same day (3) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative results;]] (3) or [on samples of blood taken on two occasions with an interval of at least21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]] (3) [II.3.6. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during a period of at least 2 years prior to the date of dispatch, and the animal (3) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of 21 days prior to the date of dispatch;]] (3) or [was kept in a vector-protected quarantine during a period of at least 21 days prior to the date of dispatch, and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (3) either [to a haemagglutination inhibition or virus neutralisation test for Japanese encephalitis carried out by the same laboratory on the same day onsamples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between the two samples, and remained protected from vector insects until dispatch;]]] Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (3) or [to a Ig-M capture ELISA test for the detection of antibodies againstJapanese encephalitis virus with negative result, carried out on a blood sampletaken not earlier than 7 days after the date the isolation commencedon (insert date), and remained protected from vector insects until dispatch;]]] (3) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] (3) (5) either [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] (3) or [on a blood sample taken on (insert date), within a period of21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country or part of the territory of a country in which African horse sickness has occurred during the period of 2 years prior to the date of dispatch.]]] (3) (5) or [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F, and (3) either [was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the sameday on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the first sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, (3) either [with negative results in each case.]]] (3) or [with a positive result in the first sample, and (3) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC.]]]] (3) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described inpoint 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines.]]]] Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number (3) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than 28 days after the date of introduction into the vector-protected quarantine and within a period of10 days prior to the date of dispatch.]] (3) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-protected quarantine and not more than 72 hours before dispatch.]] II.4. Attestation of the transport conditions (3) (5) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and arrangements have been made to transport it directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae not complying with at least the same health requirements as described in this health certificate.] (3) (5) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and arrangements have been made to transport it directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union or for transit through the Union (3) either [to the airport under vector-protected conditions and arrangements have been made for the aircraft to be cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] (3) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.4.4 The equine animal is proceeding to (insert country of destination outside the Union). Arrangements have been made and the necessary animal health conditions certified to ensure that the animal transits the Union without delay. II.5. Attestation of animal welfare The animal described in Box I.28. was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.6.: Person responsible for the load in Union. Text of image COUNTRY Transit  Equidae II.a. Certificate reference number II.b. Local reference number Box I.8.: Provide the code of the country or part of the territory of the country of dispatch as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or in the case of a registered horse on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The entry into the Union of these animals shall not be allowed when the animals were loaded either prior to the date of authorisation for transit through the Union from the respective country or part of the territory of the country referred to in point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country of dispatch, and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (5) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animal will enter the Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor transit through the Union of an equine animal Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animal described above, hereby declare, that:  the animal (2) either [has remained in (insert name of country or part of the territory of a country of dispatch) during a period of at least 40 days prior to the date of dispatch;] (2) or [entered (insert name of country or part of the territory of a country of dispatch) during the required residence period of at least 40 days prior to the date of dispatch: (a) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch) (b) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch) (c) on (insert date) from (insert name of country from where animal entered country or part of the territory of country of dispatch);]  during the period of 15 days prior to the date of dispatch the animal has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey;  the animal is scheduled to leave the Union on (insert date) at the border post of (insert name and place of border post of exit); Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. PART 2 Re-entry after temporary export Section A Model health certificate and model declaration for the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export for a period of not more than 30 days Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Equus caballus Identification system Identification number Age Sex Text of image COUNTRY Re-entry after temporary export of not more than 30 days Registered horse Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28.:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.3. of this certificate;  is accompanied by the written declaration, signed by the owner of the horse or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: (3) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (4) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (4) and/or [in the case of a stallion, until the animal is castrated;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] Text of image COUNTRY Re-entry after temporary export of not more than 30 days Registered horse II.a. Certificate reference number II.b. Local reference number (3) [II.1.4.2. in the case of glanders, (4) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (4) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (4) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected ontwo occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (4) either [6 months following the last case;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported on (insert date) (4) either [directly from the EU Member State (insert name of EU Member State);] (4) or [from a country or part of the territory of a country (insert name of country) under conditions at least as strict as those set out in this certificate;] II.2.2. the animal exited from the Union less than 30 days ago, and since exit from the Union it was never in a country or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status, except during racing, competition or the cultural event. II.3. Attestation of animal welfare The animal described in Box I.28. was examined today(1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Text of image COUNTRY Re-entry after temporary export of not more than 30 days Registered horse II.a. Certificate reference number II.b. Local reference number Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or the part of the territory of the country referred to in point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (4) Delete as appropriate. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter the Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horsefor racing, competition and cultural events Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 30 days prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificates and model declarations applicable to re-entry into the Union of registered horses temporarily exported for specific competitions or races Chapter 1 Model health certificate and model declaration applicable to re-entry into the Union of registered horses for competition after temporary export for a period of not more than 90 days to participate in equestrian events organised under the auspices of the FÃ ©dÃ ©ration Equestre Internationale (FEI) (Test event in preparation of the Olympic Games, Olympic Games, Paralympics, World Equestrian Games, Asian Equestrian Games, American Equestrian Games, Endurance World Cup in United Arab Emirates) Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Equus caballus Identification system Identification number Age Sex Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific competitions  Registered horse Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28.:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.3. of this certificate;  is accompanied by the written declaration, signed by the owner of the horse, or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: (3) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (4) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (4) and/or [in the case of a stallion, until the animal is castrated;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific competitions  Registered horse II.a. Certificate reference number II.b. Local reference number (3) [II.1.4.2. in the case of glanders, (4) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (4) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (4) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected on two occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (4) either [6 months following the last case;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported into the country or part of the territory of the country of dispatch on (insert date) (4) either [directly from the EU Member State (insert name of EU Member State);] (4) or [from a country or part of the territory of a country (insert name of country) under conditions at least as strict as those set out in this certificate;] II.2.2. the animal exited from the Union Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific competitions  Registered horse II.a. Certificate reference number II.b. Local reference number (4) either [less than 30 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in the LG Global Champions Tour (4) either [in the Metropolitan area of Mexico City, Mexico;]] (4) and/or [in Miami, Unites States of America;] (4) or [in Shanghai, China;]] (4) or [less than 60 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in (3) either [the Asian Games in (insert place).]] (3) or [the American Games in (insert place).]] (3) or [the Endurance World Cup in United Arab Emirates.]] (4) or [less than 90 days ago, and since exit from the Union was never in a country, or part of the territory of a country (1) other than those of the same Sanitary Group, and resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during competition and has taken part in or was stabled together with horses participating in (4) either [the Test event for the Olympic Games in (insert place).]] (4) or [the Olympic Games in (insert place).]] (4) or [the Paralympics in (insert place).]] (4) or [the World Equestrian Games in (insert place).]] II.3. Attestation of animal welfare The animal described in Box I.28. was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific competitions  Registered horse II.a. Certificate reference number II.b. Local reference number Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or the part of the territory of the country referred to in point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country, and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (4) Delete as appropriate. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horse for competition Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 60 days (2) or 90 days (2) prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  the horse has been temporarily exported from the Union to take part in (2) either [the Asian Games in (insert place);] (2) or [the American Games in (insert place);] (2) or [the Endurance World Cup in United Arab Emirates;] (2) or [the Test event for the Olympic Games in (insert place);] (2) or [the Olympic Games in (insert place);] (2) or [the Paralympics in (insert place);] (2) or [the World Equestrian Games in (insert place);] (2) or [the LG Global Champions Tour in (2) either [the Metropolitan area of Mexico City, Mexico;] (2) and/or [Miami, Unites States of America;] (3) or [Shanghai, China;]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Chapter 2 Model health certificate and model declaration applicable to re-entry into the Union of registered horses for racing after temporary export for a period of not more than 90 days to participate in specific race events in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar (International Group/Grade meetings, the Japan Cup, the Melbourne Cup, the Dubai Racing World-Cup, the Hong Kong International Races) Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country oforigin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Equus caballus Identification system Identification number Age Sex Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific races  Registered horse Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28.:  is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;  was examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.3. of this certificate;  is accompanied by the written declaration, signed by the owner of the horse or the representative of the owner. II.1. Attestation on country or part of the territory of the country and holding of dispatch II.1.1. the animal is dispatched from (insert name of country or part of the territory ofa country), a country or part of the territory of a country which at the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of a country: a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: (3) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (4) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum ;] (4) and/or [in the case of a stallion, until the animal is castrated;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific races  Registered horse II.a. Certificate reference number II.b. Local reference number (3) [II.1.4.2. in the case of glanders, (4) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (4) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (4) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected ontwo occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (4) either [6 months following the last case;] (4) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animal was imported into the country or part of the territory of the country of dispatch on (insert date) (4) either [directly from the EU Member State (insert name of EU Member State) for the participation in (4) either [The Japan Cup;] (4) or [The Melbourne Cup;] (4) or [The Dubai Racing World-Cup;] (4) or [The Hong Kong International Races;] Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific races  Registered horse II.a. Certificate reference number II.b. Local reference number (4) or [from Australia (4), Canada (4), the United States of America (4), Hong Kong (4), Japan (4),Singapore (4), United Arab Emirates (4) or Qatar (4) for the participation in International Group/Grade meetings in the country of dispatch;] II.2.2. as far as can be ascertained and based on the declaration of the owner of the horse (4) or representative of the owner (4) accompanying this certificate, the animal was:  not continuously outside the Union for more than 90 days, the date of scheduled return in accordance with this certificate included;  not outside the country of dispatch or in case of International Group/Grade meetings outside Australia, Canada, the United States of America, Hong Kong, Japan, Singapore, the United Arab Emirates or Qatar;  resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during racing; II.2.3. the animal entered the country of dispatch under animal health conditions at least as strict as those laid down in this health certificate. II.3. Attestation of animal welfare The animal described in Box I.28. was examined today (1) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. The number of the accompanying passport must be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Part II: (1) The certificate must be issued on the day of loading or on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The re-entry after temporary export of this registered horse shall not be allowed when the animal was loaded either prior to the date of authorisation for re-entry into the Union from the respective country or part of the territory of the country referred to in point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country, and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (4) Delete as appropriate. Text of image COUNTRY Re-entry after temporary export of not more than 90 days Specific races  Registered horse II.a. Certificate reference number II.b. Local reference number This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the registered horse will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor the re-entry after temporary export of a registered horse for racing Identification of the animal (1) Species (Scientific name) Equus caballus Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the registered horse described above, hereby declare, that:  the horse (2) either [was temporarily exported from the Union to the country of dispatch on (insert date) less than 90 days prior to this declaration;] (2) or [entered the country of dispatch on (insert date) from (insert name of country from where horse entered country of dispatch);]  the horse has been temporarily exported from the Union to take part in (2) either [The Japan Cup;] (2) or [The Melbourne Cup;] (2) or [The Dubai Racing World-Cup;] (2) or [The Hong Kong International Races;] (2) or [International Group/Grade meetings in Australia (2), Canada (2), the United States of America (2), Hong Kong (2), Japan (2), Singapore (2), United Arab Emirates (2) or Qatar (2);]  during the period of 15 days prior to the date of dispatch the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the horse can be protected effectively at all stages of the journey. Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. PART 3 Imports Section A Model health certificates and model declaration for imports into the Union of an individual registered horse, registered equine animal or equine animal for breeding and production Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animal I.19. Commodity code (HS code) 01 01 I.20. Quantity 1 I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animal certified for: Registered horse registered equine animal breeding and production I.26. I.27. For import or admission into EU I.28. Identification of the animal Species(Scientific name) Identification system Identification number Age Sex Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health and welfare I, the undersigned official veterinarian, hereby certify, that the animal described in Box I.28.:  (1) either [is a registered equine animal, other than horse, as defined in Article 2(c) of Directive 2009/156/EC;] (1) or [is a registered horse as defined in Article 2(c) of Commission Implementing Regulation (EU) 2018/659;] (1) or [is an equine animal for breeding and production as defined in Article 2(e) of Directive 2009/156/EC;]  comes from a country or part of the territory of a country which is authorised for imports into the Union of the category of equidae specified in the first indent above;  was examined today (2) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  is not intended for slaughter under a national programme of infectious or contagious disease eradication;  meets the requirements attested in points II.1. to II.5. of this certificate;  is accompanied by the written declaration, signed by the owner of the animal or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animal is dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (3), and is assigned to Sanitary Group (3); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness,dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animal is dispatched from a country or part of the territory of country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (1) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (1) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from the animal on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative result for antibody to the vesicular stomatitis virus (1) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (1) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number II.1.4. the animal does not come from a holding, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. was not in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: (4) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (1) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (1) and/or [in the case of a stallion, until the animal is castrated;] (1) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] (4) [II.1.4.2. in the case of glanders, (1) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (1) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (1) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (1) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (1) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected ontwo occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (1) either [6 months following the last case;] (1) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animal has not been in contact with equidae infected or suspected of an infectious or contagious disease. Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number II.2. Attestation of residence and pre-export isolation (1) either [II.2.1. During a period of at least the 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days old, or since entry if the animal was imported directly from the Union during a period of 90 days prior to the date of dispatch, the animal has been resident on holdings under veterinary supervision situated in a country or part of the territory of a country which is: (1) (5) either [assigned to Sanitary Group A, and during the period of at least 30 days prior to the date of dispatch, it was kept apart from equidae not of equivalent health status;]] (1) (5) or [assigned to Sanitary Groups B, C, D or G, and during the period of at least 30 days prior to the date of dispatch, it was kept in pre-export isolation under veterinary supervision without coming into contact with equidae not of equivalent health status;]] (1) (5) or [assigned to Sanitary Group E, and it was kept in the approved isolation centre described as place of origin in Box I.11., protected from vector insects (1) either [during the period of at least 40 days prior to the date of dispatch;]] (1) or [during the period of at least 30 days prior to the date of dispatch from the United Arab Emirates;]] (1) (5) or [II.2.1. The animal is dispatched from a country of which at least a part of the territory of the country is assigned to Sanitary Group F, and during the period of at least 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days old, it was resident on holdings under veterinary supervision and was kept during the period of at least 60 days prior to the date of dispatch, or since entry if it was imported directly from the Union during the period of 60 days prior to the date of dispatch, in the part of the territory described in point II.1.3. which is considered free of African horse sickness in accordance with the Union legislation and underwent the pre-export isolation (1) either [in the approved vector-protected quarantine station of (insert name of quarantine station) during the period of at least 40 days prior to the date of dispatchfrom (insert date) to (insert date), confined to the vector-protected premises at least from two hours prior to sunset until two hours after sunrise and exercise was provided under official veterinary supervision, following the application of insect repellents in combination with an insecticide effective against Culicoides prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission or imports into the Union.]] (1) or [permanently confined in the approved vector-proof quarantine station of (insert name of quarantine station) during the period of at least 14 days prior to the date of dispatch and constant monitoring of the vector protection has proven absence of vectors inside the vector-protected part of the quarantine station.]] II.3. Attestation of vaccination and health tests (1) either [II.3.1. The animal was not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] (1) or [II.3.1. The animal was vaccinated against African horse sickness, and this vaccination was carried out: (1) either [more than 12 months prior to the date of dispatch;]] (1) or [more than 60 days and less than 12 months prior to the date of admission into the country or part of the territory of the country referred to in point II.1.3.(a), from where it is dispatched;]] (1) (5) or [II.3.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and was vaccinated against African horse sickness on (insert date) not more than 24 months and at least 40 days prior to the date of entry in the vector-protected quarantine by administration of a registered vaccine according to manufacturer's instructions which is protective against the circulating serotypes of the African horse sickness virus;] Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number II.3.2. the animal was not vaccinated against Venezuelan equine encephalomyelitis during the period of 60 days prior to the date of dispatch from (1) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (1) (5) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (1) either [is vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than 60 days and no more than 12 months prior to the date of dispatch, and was kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results;]] (1) or [is not vaccinated against Venezuelan equine encephalomyelitis and was kept in vector-protected quarantine for a period of at least 21 days, and during that period remained clinically healthy, and its body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animal to be dispatched was subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into the vector protected quarantine and remained protected from vector insects until dispatch;]] (1) or [was subjected to a haemagglutination inhibition test for Venezuelan equine encephalomyelitis carried out by the same laboratory on the same day on samples taken on two occasions with an interval of 21 days on (insert date) and on (insert date), the second of which was taken during the period of10 days prior to the date dispatch, without an increase in antibody titre, and a RT-PCR (reverse transcription-polymerase chain reaction) test for the detection of Venezuelan equine encephalomyelitis virus genome, carried out with negative result on a sample taken within 48 hours prior to dispatch, on (insert date), and has been protected from vector attacks from the moment of the RT-PCR sampling until loading for dispatch, by combined use of approved insect repellents and insecticides on the animal and disinsectization of the stable and the means in which it is transported;]] (1) [II.3.3. the animal is an uncastrated male equine animal older than 180 days, and (1) either [is dispatched from a country in which equine viral arteritis (EVA) is a compulsorily notifiable disease and has not been officially reported during the period of 6 months prior to the date of dispatch;]] (1) or [was tested on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]] (1) or [was tested on an aliquot of its entire semen taken on (insert date), within a period of 21 days prior to the date of dispatch, by virus isolation test , polymerase chain reaction (PCR) or real-time PCR for EVA with negative result;]] (1) or [was vaccinated against EVA on (insert date) under official veterinary supervision, and re-vaccinated at regular intervals according to the manufacturers instructions, with a vaccine approved by the competent authority, and the initial vaccination was carried out Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number (1) either [before 1 October 2018, on the day a blood sample was taken that was subsequently tested in a virus neutralisation test for EVA with negative result at a serum dilution of1 in 4;]]] (1) or [before 1 October 2018, during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken which was tested during that isolation period in a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4;]]] (1) or [at the age of 180 to 270 days, during a period of isolation under official veterinary supervision, during which the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4, or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 10 days apart;]]] (1) or [after the animal was subjected to a virus neutralisation test for EVA with negative result at a serum dilution of 1 in 4, carried out on a blood sample taken not earlier than 7 days after commencing a period of uninterrupted isolation which lasted until 21 days following vaccination;]]] (1) or [at the age of 180 to 250 days, after the animal was subjected to a virus neutralisation test for EVA carried out with negative result at a serum dilution of 1 in 4 or carried out on the same day by the same laboratory with stable or declining titres on two blood samples taken at least 14 days apart;]]] (1) or [was subjected to a virus isolation test, polymerase chain reaction (PCR) or real-time PCR for EVA carried out with negative result on an aliquot of its entire semen collected after the date a blood sample of that animal taken on (insert date), within a period of 6 months prior to the date of dispatch, was tested in a virus neutralisation test for EVA with positive result at a serum dilution of at least 1 in 4;]] (1) or [has previously tested positive for antibodies against the equine arteritis virus or has been vaccinated against EVA, and a) within a period of 6 months prior to the date of dispatch, was test mated, ontwo consecutive days, to at least two mares which were kept in isolation during the 7 days prior to and until at least 28 days after test mating and which were subjected totwo serological tests for EVA with negative results at a serum dilution of 1 in 4 on blood samples collected at the time of test mating and at least 28 days after the test mating, and b) was subjected to a virus neutralisation test for EVA carried out on a blood sample taken within 21 days prior to the date of dispatch on (insert date), (1) either [with positive result at a serum dilution of at least 1 in 4;]] (1) or [with negative result at a serum dilution of 1 in 4;]] (1) either [II.3.4. the animal is dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where it was continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] (1) or [II.3.4. the animal was subjected with negative result to an agar gel immunodiffusion test (AGID orCoggins test) or to an ELISA for equine infectious anaemia carried out on a blood sample taken on (insert date), this being within a period of 30 days prior to the date of dispatch;] (1) [II.3.5. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E, or from China or Thailand, or from a country in which glanders was reported during a period of 3 years prior to the date of dispatch, and was subjected to a complement fixation test for glanders carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch;] Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number (1) [II.3.6. the animal is an uncastrated male or a female equine animal older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D, E or F, or from China or Thailand, or from a country in which dourine was reported during a period of 2 years prior to the date of dispatch, and was subjected to a complement fixation test for dourine carried out with negative result at a serum dilution of 1 in 5 on a blood sample taken on (insert date), within a period of 30 days prior to the date of dispatch, and has not been used for breeding during the period of at least 30 days prior to and after the date the sample was taken;] (1) (5) [II.3.7. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (1) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during a period of at least 2 years prior to the date of dispatch;]] (1) or [the animal was vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within a period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (1) or [the animal was kept for a period of at least 21 days prior to the date of dispatch in a vector protected quarantine, and during this period subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis carried out by the same laboratory (1) either [on a sample of blood taken on (insert date), within a period of 10 days prior to the date of dispatch, with negative result;]]] (1) or [on samples of blood taken on two occasions with an interval of at least21 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without increase in antibody titre and the animal was vaccinated more than 6 months prior to the date of dispatch;]]] (1) [II.3.8. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group G, or from a country in which Japanese encephalitis has been officially reported in equidae during the past 2 years, and the animal (1) either [comes from a holding situated in the centre of an area of at least 30 km radius around that holding where there has been no case of Japanese encephalitis during a period of at least 21 days prior to the date of dispatch;]] (1) or [was kept in a vector-protected quarantine during a period of at least 21 days prior to the date of dispatch, and during that period the body temperature, taken daily, remained within the normal physiological range, and was subjected (1) either [to a haemagglutination inhibition or virus neutralisation test for Japanese encephalitis carried out by the same laboratory on the same day onsamples of blood taken on two occasions with an interval of at least 14 days on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch, without a more than four-fold increase in antibody titre between the two samples, and remained protected from vector insects until dispatch;]]] (1) or [to a Ig-M capture ELISA test for the detection of antibodies againstJapanese encephalitis virus with negative result, carried out on a bloodsample taken not earlier than 7 days after the date the isolation commenced on (insert date), and remained protected from vector insects until dispatch;]]] (1) or [was vaccinated against Japanese encephalitis with a complete primary course and revaccinated according to manufacturer's recommendations during a period of not less than 21 days and not more than 12 months prior to the date of dispatch;]] Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number (1) (5) either [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group E, and was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (1) either [on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within a period of 10 days prior to the date of dispatch (1) either [with negative results in each case;]]] (1) or [with positive result in the first sample, and (1) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] (1) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described in point 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]]] (1) or [on a blood sample taken on (insert date), within a period of 21 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the previous 2 years;]] (1) (5) or [II.3.9. the animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and (1) either [was subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the sameday on blood samples taken on two occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), thefirst sample not taken less than 7 days after introduction into the vector-protected quarantine, the second sample taken within a period of 10 days prior to the date of dispatch, (1) either [with negative results in each case;]]] (1) or [with positive result in the first sample, and (1) either [the second sample was subsequently tested with negative result in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] (1) or [the two samples were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described in point 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]]] (1) or [was subjected to a serological and an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result in each case on a blood sample taken on (insert date) not less than 28 days after the date of introduction into the vector-protected quarantine and within a period of 10 days prior to the date of dispatch;]] (1) or [was subjected to an agent identification test for African horse sickness as described in Annex IV to Directive 2009/156/EC, carried out with negative result on a blood sample taken on (insert date) not less than 14 days after the date of introduction into the vector-protected quarantine and not more than 72 hours before dispatch;]] Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number II.4. Attestation of the transport conditions (1) either [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group A, B, C, D, E or G and is transported directly to the Union, without passing through a market, marshalling or assembly centre and without coming into contact with other equidae not complying with at least the same health requirements as described in this health certificate.] (1) (5) or [II.4.1. The animal is dispatched from a country or part of the territory of a country which is assigned to Sanitary Group F and is transported directly from the vector-protected quarantine station without coming into contact with other equidae not accompanied by a health certificate either for imports or for temporary admission into the Union (1) either [to the airport under vector-protected conditions and arrangements have been made for the aircraft to be cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch, and sprayed against vector insects just prior to take off.]] (1) or [to a sea port in that country or part of the territory of the country under vector-protected conditions and arrangements have been made to transport it on a vessel which is scheduled directly to a port in the Union without calling into a port situated in a country or part of the territory of a country not approved for the entry into the Union of equidae, in stalls which were cleansed and disinfected in advance with a disinfectant officially recognised in the third country of dispatch and sprayed against vector insects just prior to departure.]] II.4.2. Arrangements have been made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animal is going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animal described in Box I.28. was examined today (2) and found fit to be transported on the intended journey and arrangements were made to protect its health and well-being effectively at all stages of the journey. Notes: Part I: Box I.8.: Provide the code of the country or the part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the EU. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Text of image COUNTRY Import  Registered horse, registered equine animal orequine animal for breeding and production II.a. Certificate reference number II.b. Local reference number Part II: (1) Delete as appropriate. (2) The certificate must be issued on the day of loading or in the case of a registered horse on the last working day before loading of the animal for dispatch to the Member State of destination in the Union. The import of this equine animal shall not be allowed when the animal was loaded either prior to the date of authorisation for imports of an individual registered equine animal or equine animal for breeding and production into the Union from the respective country or part of the territory of the country mentioned under point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entry of live equidae from this country or this part of the territory of the country of dispatch. (3) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (4) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (5) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animal will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor entry into the Union of an equine animal Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animal described above, hereby declare, that:  the animal (2) either [has remained in the country or part of the territory of the country of dispatch during a period of at least 90 days prior to the date of dispatch, or since birth if the animal is less than 90 days of age;] (2) or [entered the country or part of the territory of the country of dispatch during the required residence period of at least 90 days prior to the date of dispatch from a Member State of the Union;]  during the period of 15 days prior to the date of dispatch the animal has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey; Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, Equus africanus, Equus hemionus, Equus kiang, Equus quagga, Equus zebra, Equus grevyi, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. Section B Model health certificate and model declaration for imports into the Union of consignments of domestic equidae for slaughter Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address I.12. Place of destination Name Address Postcode I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of animals I.19. Commodity code (HS code) 01 01 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Animals certified for: Slaughter I.26. I.27. For import or admission into EU I.28. Identification of the animals Species(Scientific name) Identification system Identification number Age Sex Text of image COUNTRY Import  Equidae for slaughter Part II: Certification II.a. Certificate reference number II.b. Local reference number II. Attestation of animal health, animal welfare and public health I, the undersigned official veterinarian, hereby certify, that the animals described in Box I.28.:  are equidae for slaughter as defined in Article 2(d) of Directive 2009/156/EC;  were examined today (1) and found free of clinical signs of diseases and of obvious signs of ectoparasite infestation;  are not intended for slaughter under a national programme of infectious or contagious disease eradication;  meet the requirements attested in points II.1. to II.5. of this certificate;  are accompanied by the written declaration, signed by the owner of the animals or the representative of the owner. II.1. Attestation on third country or part of the territory of third country and holding of dispatch II.1.1. The animals are dispatched from (insert name of country or part of the territory of a country), a country or part of the territory of a country, which on the date of issuing this certificate has the Code: (2) and is assigned to Sanitary Group (2); II.1.2. in the country of dispatch the following diseases are compulsorily notifiable: African horse sickness, dourine (Trypanosoma equiperdum), glanders (Burkholderia mallei), equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies and anthrax; II.1.3. the animals are dispatched from a country or part of the territory of country a) which is considered free from African horse sickness in accordance with Directive 2009/156/EC and in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness during the period of 2 years prior to the date of dispatch and in which there have been no vaccinations against the disease during the period of 12 months prior to the date of dispatch; b) in which Venezuelan equine encephalomyelitis has not occurred during the period of 2 years prior to the date of dispatch; c) in which dourine has not occurred during the period of 6 months prior to the date of dispatch; d) in which glanders has not occurred during the period of 6 months prior to the date of dispatch; (3) either [e) in which vesicular stomatitis has not occurred during the period of 6 months prior to the date of dispatch;] (3) or [e) in which vesicular stomatitis has occurred during the period of 6 months prior to the date of dispatch, and a blood sample taken from each of the animals on (insert date), within a period of 21 days prior to the date of dispatch, was tested with negative results for antibody to the vesicular stomatitis virus (3) either [in a virus neutralisation test at a serum dilution of 1 in 32;]] (3) or [in an ELISA in accordance with the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE;]] II.1.4. the animals do not come from holdings, and to the best of my knowledge for the time periods referred to in points II.1.4.1. to II.1.4.7. have not been in contact with animals from holdings, which were subject to prohibition orders for the reasons referred to in points II.1.4.1. to II.1.4.7. and which last for: Text of image COUNTRY Import  Equidae for slaughter II.a. Certificate reference number II.b. Local reference number (4) [II.1.4.1. in the case of equidae suspected of having contracted dourine, (3) either [6 months beginning on the date of the last actual or possible contact with an animal suspected of having contracted dourine or infected with Trypanosoma equiperdum;] (3) and/or [in the case of a stallion, until the animal is castrated;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;]] (4) [II.1.4.2. in the case of glanders, (3) either [6 months beginning on the day on which the equidae suffering from the disease or subjected with positive results to a test for the detection of the causative pathogen Burkholderia mallei or antibodies to that pathogen, were killed and destroyed;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been killed and destroyed;]] II.1.4.3. in the case of equine encephalomyelitis of any type, (3) either [6 months beginning on the day on which the equidae suffering from the disease have been slaughtered;] (3) and/or [6 months beginning on the day on which the equidae infected with the virus causing West Nile Fever, Eastern equine encephalomyelitis or Western equine encephalomyelitis have died, been removed from the holding or fully recovered;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.4. in the case of equine infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining equine animals on the holding have shown a negative reaction in an agar gel immunodiffusion test (AGID or Coggins test) carried out on blood samples collected ontwo occasions 3 months apart; II.1.4.5. in the case of vesicular stomatitis, (3) either [6 months following the last case;] (3) and/or [30 days following the date of completion of the cleansing and disinfection of the premises after all animals of susceptible species have been slaughtered;] II.1.4.6. in the case of rabies, 30 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.4.7. in the case of anthrax, 15 days following the last case and the date of completion of the cleansing and disinfection of the premises; II.1.5. to the best of my knowledge, during the period of 15 days prior to the date of dispatch the animals have not been in contact with equidae infected or suspected of an infectious or contagious disease. II.2. Attestation of residence and pre-export isolation II.2.1. The animals have been resident in the country or part of the territory of the country of dispatch during the period of 90 days prior to the date of dispatch, or since birth if the animals are less than 90 days old, on holdings under veterinary supervision, and they are dispatched from a country or part of the territory of a country which is: (3) either [assigned to Sanitary Group A and during the period of at least 30 days prior to the date of dispatch they were kept apart from equidae not of equivalent health status;] Text of image COUNTRY Import  Equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) or [assigned to Sanitary Groups B, C or D and during the period of at least 30 days prior to the date of dispatch they were kept in pre-export isolation under veterinary supervision without coming into contact with equidae not of equivalent health status;] (3) or [assigned to Sanitary Group E and for the period of at least 40 days prior to the date of dispatch they were kept in the approved isolation centre described in Box I.11., protected from vector insects.] II.3. Attestation of vaccination and health tests (3) either [II.3.1. The animals were not vaccinated against African horse sickness in the country of dispatch and there is no information suggesting previous vaccination;] (3) or [II.3.1. The animals were vaccinated against African horse sickness, and this vaccination was carried out more than 12 months prior to dispatch;]] II.3.2. the animals were not vaccinated against Venezuelan equine encephalomyelitis during the 60 days prior to dispatch from (3) either [a country of which all parts of the territory are free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch;] (3) (5) or [a part of the territory of a country which is assigned to Sanitary Group C or D, which is free of Venezuelan equine encephalomyelitis for a period of at least 2 years prior to the date of dispatch and Venezuelan equine encephalomyelitis occurs in the remaining parts of the territory of the country of dispatch, and (3) either [were vaccinated against Venezuelan equine encephalomyelitis with a complete primary course and revaccinated according to manufacturer's recommendations not less than60 days and not more than 12 months prior to the date of dispatch, and were kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch, and during that period remained clinically healthy, and their body temperature, taken daily, remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature, taken daily, was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative result;]] (3) or [were not vaccinated against Venezuelan equine encephalomyelitis and were kept in vector-protected quarantine for a period of at least 21 days prior to the date of dispatch. and during that period remained clinically healthy. and their body temperature. taken daily. remained within the normal physiological range, and any equine animal on the same holding which showed a rise in body temperature. taken daily. was subjected to a blood test for virus isolation for Venezuelan equine encephalomyelitis with negative results, and the animals to be dispatched were subjected to a diagnostic test for Venezuelan equine encephalomyelitis with negative result conducted on a sample taken not less than 14 days after the date of entry into the vector-protected quarantine and remained protected from vector insects until dispatch;]] (3) (5) either [II.3.3. the animals are dispatched from Iceland, which is certified as officially free from equine infectious anaemia, where they have been continuously resident since birth and did not come into contact with equidae which have entered Iceland from other countries;] (3) or [II.3.3. the animals were subjected to an agar gel immunodiffusion test (AGID or Coggins test) or to an ELISA for equine infectious anaemia carried out with negative result in each case on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] (3) [II.3.4. the animals are dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E, or from a country in which glanders was reported during the period of3 years prior to the date of dispatch, and were subjected to a complement fixation test for glanders carried out with negative result in each case at a serum dilution of 1 in 5 on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] Text of image COUNTRY Import  Equidae for slaughter II.a. Certificate reference number II.b. Local reference number (3) [II.3.5. the animals are uncastrated males or female equine animals older than 270 days dispatched from a country or part of the territory of a country which is assigned to Sanitary Group B, D or E or from a country in which dourine was reported during the period of 2 years prior to the date of dispatch, and were subjected to a complement fixation test for dourine carried out with negative result in each case at a serum dilution of 1 in 5 on blood samples taken on (insert date), this being within the period of 21 days prior to the date of dispatch;] (3) (5) [II.3.6. the animals are dispatched from a country or part of the territory of a country which is assigned to Sanitary Group C or D, and (3) either [Western and Eastern equine encephalomyelitis have not been officially reported in the country or part of the territory of the country of dispatch during the period of 2 years prior to the date of dispatch;]] (3) or [the animals were vaccinated with a complete primary course and revaccinated according to manufacturer's instructions within the period of 6 months and at least 30 days prior to the date of dispatch with inactivated vaccine against Western and Eastern equine encephalomyelitis, the last vaccination was applied on (insert date);]] (3) or [the animals were kept for at least 21 days protected from vector insects and during this period subjected to haemagglutination inhibition tests for Western and Eastern equine encephalomyelitis on (insert date) carried out on (3) either [a sample of blood taken from each of the animals in the consignmenton (insert date), within the period of 10 days prior to the date of dispatch, with negative result in each case;]]] (3) or [samples of blood taken from each of the animals in the consignment ontwo occasions with an interval of at least 21 days on (insert date) and on (insert date), the second of which was taken within the period of 10 days prior to the date of dispatch, without increase in antibody titre and the animals were vaccinated more than 6 months prior to dispatch;]]] (3) (5) [II.3.7. the animals are dispatched from a country of part of the territory of a country which is assigned to Sanitary Group E, and were subjected to a serological test for African horse sickness as described in Annex IV to Directive 2009/156/EC, which was carried out by the same laboratory on the same day (3) either [on blood samples taken from each of the animals in the consignment ontwo occasions with an interval of between 21 and 30 days, on (insert date) and on (insert date), the second of which was taken within the period of10 days prior to the date of dispatch (3) either [with negative result in each case;]]] (3) or [with positive results in the first sample, and (3) either [the second samples were subsequently tested with negative result in each case in an agent identification test as described in Annex IV to Directive 2009/156/EC;]]]] (3) or [the two samples of each animal of the consignment were tested without more than a two-fold increase in antibody titre in a virus neutralisation test as described in point 2.4 of Chapter 2.5.1. of the OIE Terrestrial Manual for Diagnostic Tests and Vaccines;]]]] (3) or [with negative result in each case on a blood sample taken from each of the animals in the consignment on (insert date), within the period of 10 days prior to the date of dispatch, and the country or part of the territory of the country of dispatch is recognised by the OIE as officially free of African horse sickness and is not adjacent to a country in which African horse sickness has occurred during the previous 2 years.]] Text of image COUNTRY Import  Equidae for slaughter II.a. Certificate reference number II.b. Local reference number II.4. Attestation of the transport conditions (3) either [II.4.1. Arrangements were made and verified to ensure that the animals are transported directly to a slaughterhouse on the territory of the Union, without passing through a market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC, and without coming into contact with other equidae not authorised for the entry into the Union.] (3) or [II.4.1. Arrangements were made and verified to ensure that before the animals are transported to a slaughterhouse on the territory of the Union they pass only through a single approved market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC situated in the same Member State, from where they are transferred directly to the slaughterhouse without coming into contact with other equidae not authorised for the entry into the Union.] II.4.2. Arrangements were made and verified to prevent any contact with other equidae not complying with at least the same health requirements as described in this health certificate during the period from certification until dispatch to the Union. II.4.3. The transport vehicles or containers in which the animals are going to be loaded were cleaned and disinfected before loading with a disinfectant officially recognised in the third country of dispatch and they are so constructed that faeces, urine, litter or fodder cannot escape during transportation. II.5. Attestation of animal welfare The animals described in Box I.28. were examined today (1) and found fit to be transported on the intended journey and arrangements have been made to protect their health and well-being effectively at all stages of the journey. II.6. Attestation of public health The animals described in Box I.28. have not received any stilbene or thyrostatic substances nor any oestrogenic, androgenic, gestagenic or beta-agonist substances for purposes other than therapeutic or zootechnical treatment as defined in Article 1(2)(b) and(c) of Directive 96/22/EC. The guarantees covering live equidae provided by the residue plan submitted and approved in accordance with Article 29 of Directive 96/23/EC are fulfilled. Notes: Part I: Box I.8.: Provide the code of the country or part of the territory of the country as appearing in column 3 of Annex I to Commission Implementing Regulation (EU) 2018/659. Box I.15.: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) and information is to be provided. In case of unloading and reloading, the consignor must inform the Border Inspection Post of entry into the Union. Box I.23.: The container number and the seal number (if applicable) should be included. Box I.28.: Species: Select amongst: "Equus caballus", "Equus asinus" or "Equus caballus x Equus asinus". Identification system: Each of the animals must bear an individual identifier which permits to link the animal to the identification document. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). Text of image COUNTRY Import  Equidae for slaughter II.a. Certificate reference number II.b. Local reference number Part II: (1) The certificate must be issued on the day of loading of the animals for dispatch to the Member State of destination in the Union. The import of these equine animals for slaughter shall not be allowed when the animals were loaded either prior to the date of authorisation for imports of live equidae for slaughter into the Union from the respective country or part of the territory of a country mentioned under point II.1.1., or during a period where restrictive measures have been adopted by the Union against the entryof equidae from this country or this part of the territory of the country of dispatch. (2) Code of the country or part of the territory of the country and the Sanitary Group as appearing in columns 3 and 5 respectively of Annex I to Commission Implementing Regulation (EU) 2018/659. (3) Delete as appropriate. (4) Delete statement if the attestation in point II.1.3. applies to the entire country of dispatch. (5) Statements that relate entirely and exclusively to a Sanitary Group different from the Sanitary Group to which the country of dispatch, or part of its territory, is assigned, may be left out, provided that the numbering of the subsequent statements is maintained. This health certificate shall: (a) be drawn up in at least a language understood by the certifying officer and one of the official languages of the Member State of destination and of the Member State where the animals will enter Union territory and undergo the veterinary border checks; (b) be made out to a single consignee; (c) be signed and stamped in a colour different to the colour of the printing; (d) consist of a single sheet of paper or all sheets of paper required are part of an integrated whole and indivisible by inserting page numbers and total number of pages, and each page shall bear the certificate reference number at the top of the page and those pages are stapled and stamped. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: Text of image Declaration by the owner or representative of the ownerfor entry into the Union of consignments of live equidae for slaughter Identification of the animal (1) Species (Scientific name) Identification system Identification number Age Sex I, the undersigned owner (2) or representative of the owner (2) of the animals described above, hereby declare, that:  the animals have remained in the country or part of the territory of the country of dispatch for at least 90 days prior to the date of dispatch;  during the period of 15 days prior to the date of dispatch the animals have not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae;  the conditions for residence and pre-export isolation as applicable in accordance with point II.2. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the conditions for the transport as applicable in accordance with point II.4. of the accompanying health certificate for the country or part of the territory of the country of dispatch are fulfilled;  the transportation will be effected in such a way that health and well-being of the animal can be protected effectively at all stages of the journey;  the animals will be sent (2) either [directly from the premises of dispatch to the slaughterhouse of destination without coming into contact with other equidae not of the same health status;] (2) or [from the premises of dispatch to the slaughterhouse of destination passing through a single approved market, marshalling or assembly centre referred to in Article 7(1) of Directive 2009/156/EC and without coming into contact with other equidae not of the same health status;] Name and address of the owner (2) or representative (2): Date: (dd/mm/yyyy) (1) Species: Select amongst: Equus caballus, Equus asinus, or indicate any cross between those. Identification system: The animal must bear an individual identifier which permits to link the animal to the identification document as defined in Article 2(b) of Commission Implementing Regulation (EU) 2018/659. Specify the identification system (such as ear tag, tattoo, brand, transponder) and the anatomic place used on the animal. If a passport accompanies the animal, its number should be stated and the name of the competent authority which validated it. Age: Date of birth (dd/mm/yyyy). Sex (M = male, F = female, C = castrated). (2) Delete as appropriate. ANNEX III In Annex III to Implementing Regulation (EU) 2018/659, Part 2 is amended as follows: (1) in Section A, the words Equine ova/embryos in the header of Part II of the model health certificate are replaced by Equine ova/embryos - Section A; (2) in Section B, the words Equine ova/embryos in the header of Part II of the model health certificate are replaced by Equine ova/embryos - Section B.